IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-11-00394-CV

                       IN THE INTEREST OF D.Y.P., A CHILD,



                              From the 77th District Court
                               Limestone County, Texas
                               Trial Court No. CPS-221-A


                             MEMORANDUM OPINION


         Appellant S.V. appeals the trial court’s order terminating his parental rights to

D.Y.P.     S.V.’s court-appointed counsel has filed an Anders brief and a motion to

withdraw. Appointed counsel asserts that she has diligently reviewed the available

record and that, in her opinion, the appeal is frivolous. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re E.L.Y., 69 S.W.3d 838, 841 (Tex. App.—

Waco 2002, order) (applying Anders to termination appeal).

         Although informed of his right to do so, S.V. did not file a pro se brief or response

to the Anders brief.

         In an Anders case, we must, “after a full examination of all the proceedings, . . .

decide whether the case is wholly frivolous.” Anders, 386 U.S. at 744, 87 S.Ct. at 1400;
accord Stafford v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is

“wholly frivolous” or “without merit” when it “lacks any basis in law or fact.” McCoy

v. Court of Appeals, 486 U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440

(1988).

          We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the trial court’s order of termination and

grant counsel’s motion to withdraw.



                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed; Motion granted
Opinion delivered and filed May 30, 2012
[CV06]




In the Interest of D.Y.P.                                                         Page 2